El Juez Asociado .Se. Wole,
emitió la opinión del tribunal.
*2Dos son los fundamentos en que se basa esta moción para que la apelación sea desestimada. La acción establecida en la corte inferior fué para obtener una pensión alimenticia de $50. Habiendo la corte dictado sentencia contra el deman-dado condenándole a satisfacer dicha pensión, interpuso éste oportunamente recurso de apelación contra la misma. Alega la apelada, sin embargo, que el apelante dejó de consignar las pensiones alimenticias como lo exige la ley, y además que no se archivó la transcripción de autos en este tribunal en tiempo oportuno.
La ley dispone que en acciones sobre alimentos provisio-nales los procedimientos deberán ajustarse a los de la ley sobre desahucio, y como dicha ley exige que se haga una con-signación o depósito al interponer apelación, sostiene la ape-lada que tal depósito deberá hacerse en acciones sobre alimen-tos provisionales. En los pleitos de desahucio la apelación produce el efecto de suspender la ejecución de la sentencia, pero no ocurre lo mismo en acciones sobre alimentos o en otros procedimientos especiales que se rigen por el artículo 84 de la Ley de Procedimientos Legales Especiales. Este artículo es el mismo que prescribe que los procedimientos en reclamación de alimentos provisionales se tramitarán en la forma pres-crita para el juicio de desahucio, disponiendo claramente que la ejecución de la sentencia en esa clase de juicios no será .obstaculizada por virtud de la apelación que se interponga. Por tanto, es evidente que la intención de la legislatura fué ¡solamente hacer que el procedimiento sobre alimentos pro-visionales se tramitara según el prescrito por la ley de desa-hucio, hasta el momento de dictarse sentencia. Véase el caso de Rodríguez v. Gómez, 16 D. P. R., 850.
Los apelantes, sin embargo, presentaron una certificación de la que aparece que se libró orden de ejecución, habiéndose cobrado la suma de $150 por virtud de la misma, o sea por la cuantía de las pensiones que no habían sido satisfechas hasta la fecha de la ejecución. No. vemos razón por la que *3pueda exigirse a un apelante que llaga un depósito en casos sobre reclamación de alimentos provisionales.
La moción es sumamente insuficiente en lo que respecta al primer fundamento que se alega para la desestimación, pues meramente se expresa en ella que no se lia cumplido con la orden, lo que podría sencillamente ser una conclusión de derecho; además en la moción no se alega que se deba nada.
En cuanto a la segunda parte de la moción, el término dentro del cual debe archivarse la transcripción se rige por el Có-digo de Enjuiciamiento Civil, de acuerdo con las disposicio-nes de la Ley de Procedimientos Legales Especiales. El juez obrando dentro de sus facultades concedió una prórroga, y no existe base alguna para declarar con lugar la moción formu-lada por la apelada. Esta al parecer fundó sus alegaciones en el artículo 13 de la Ley de Desahucio, que dispone que los secretarios y los taquígrafos practicarán las diligencias que les incumbieren dentro del preciso término de cinco días, con-tados desde la fecha de la presentación del escrito de apela-ción. Evidentemente que este artículo no tiene aplicación al caso.
Debe desestimarse la moción.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Alclrey.